FILED
                             NOT FOR PUBLICATION                            AUG 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MODESTO TIZNADO-RODRIGUEZ,                       No. 10-71651
a.k.a. Modesto Tiznado,
                                                 Agency No. A076-389-498
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Modesto Tiznado-Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying relief under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual determinations and de novo questions of law. Zheng

v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir. 2003). We deny the petition for review.

      The evidence does not compel the conclusion that Tiznado-Rodriguez will

more likely than not be tortured by or with the consent or acquiescence of public

officials if returned to Mexico. See id. at 1194. Tiznado-Rodriguez’s contention

that the agency applied a narrow legal standard in evaluating his CAT claim is

belied by the record.

      PETITION FOR REVIEW DENIED.




                                         2                                   10-71651